Citation Nr: 0840282	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  02-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for an incisional hernia based on VA treatment received in 
October 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO, in 
pertinent part, denied the issues of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for an incisional 
hernia based on VA treatment received for a partial 
nephrectomy in October 1994 and entitlement to a total 
disability rating based on individual unemployability (TDIU).

Following receipt of notification of the May 2002 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his § 1151 and TDIU claims.  In February 2004, the 
Board denied the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for an incisional hernia based 
on VA treatment received in October 1994 and remanded the 
issue of entitlement to a TDIU to the Appeals Management 
Center (AMC), in Washington, DC for further evidentiary 
development.  

In March 2005, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand.  
As such, the Court remanded the veteran's 
§ 1151 claim to the Board for compliance with the 
instructions set forth in the joint motion.  Pursuant to the 
Court's March 2005 Order, the Board, in July 2005, remanded 
the veteran's § 1151 claim to the AMC for further evidentiary 
development.  Subsequently, in June 2006, the veteran's 
claims folder was returned to the Board.  In September 2006, 
the Board found that the requested development was not 
completed and again remanded the issues on appeal.  

Following the requested development, in May 2008, the AMC 
granted the issue of entitlement to a TDIU.  Hence, that 
issue is considered a complete grant of the benefits sought 
on appeal and is no longer before the Board on appeal.  

Finally, the veteran has filed a claim to reopen service 
connection for an ankle disability.  In a January 2008 
letter, the RO advised the veteran of the criteria for 
reopening claims on the basis of receipt of new and material 
evidence.  While it does not appear that the veteran 
responded to the January 2008 letter, nor does it appear that 
the RO has adjudicated this claim.  Hence, this issue is 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 12, 1994, the veteran underwent a left partial 
nephrectomy.  As a result of the surgical procedure the 
veteran sustained additional disability described as an 
incisional hernia.  

2.  A preponderance of the competent medical evidence 
supports a conclusion that the incisional hernia disability 
was not caused by carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA in furnishing 
medical treatment to the veteran; nor was such the result of 
an event which was not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 for 
incisional hernia based on VA treatment received in October 
1994 is not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.361, 17.32 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in a September 2006 letter pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claim for compensation 
under 38 U.S.C.A. § 1151.  In addition, he was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  He was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the September 2006 correspondence, 
VA advised the veteran of these criteria.

For the above reasons, the Board finds that the RO's notice 
in September 2006 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the Board 
acknowledges that the notice was issued subsequent to the 
initial adjudication of the claim.  Here, however, there is 
no allegation by the veteran that he was somehow prejudiced 
by the timing of the notice.  Moreover, the letter was issued 
pursuant to a Board remand, and was followed by 
readjudication of the claim by the RO.  These 
readjudications, which were most recently accomplished in 
July 2008, cured any timing concern.  See Mayfield v. 
Nicholson, 444 F.3d at 1334; Overton v. Nicholson, 20 Vet. 
App. at 437.  
 
The Board also finds that all necessary development has been 
accomplished.  The RO has substantially complied with the 
Board's September 2006 Remand instructions.  The RO has 
obtained identified private and VA outpatient treatment 
records.  Moreover, the veteran was afforded VA examinations, 
as discussed in greater detail below.  Additionally, the 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  38 U.S.C.A. § 1151 Claim

Pursuant to 38 U.S.C.A. § 1151, veterans who were injured by 
VA care or medical treatment may be entitled to compensation.  
See Jackson v. Nicholson, 433 F.3d 822, 824 (Fed. Cir. 2005).  
Section 1151 provides that compensation shall be awarded for 
an additional disability or death "in the same manner as if 
such additional disability or death were service-connected" 
if the additional disability or death was not the result of 
the veteran's willful misconduct and:

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary 
... and the proximate cause of the disability or death 
was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable. 

38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008). 

To be entitled to VA benefits, any additional disability must 
not be merely coincidental with VA medical treatment, but 
must stem from some fault in the care that was provided, 
including "carelessness, negligence, lack of proper skill, 
error in judgment, or some other similar instance of fault."  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(d)(1) (2008); see 
Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).

In this matter, the veteran claims that he has an additional 
disability caused by VA care rendered in October 1994.  He 
filed his claim seeking compensation benefits pursuant to 
38 U.S.C.A. § 1151 in May 1998.  

Specifically, he states that he underwent a partial left 
nephrectomy in 1994 as a result of being diagnosed with renal 
cancer.  In testimony before the undersigned, he said he 
agreed to the surgery because he knew it was a matter of life 
or death, but added that he had no idea how complicated and 
serious the surgery was until he read the operative records.  
He asserts that he was never advised that a hernia could 
result from the surgery, and that he never expected that the 
residuals of the surgery would be so debilitating.  He 
recognizes that the surgery saved his life and was clearly 
necessary, but maintains that VA is to blame for the 
resulting incisional hernia.  

VA treatment records confirm that the veteran underwent a 
left partial nephrectomy at the VA medical center in West Los 
Angeles, California in October 1994.  These records reflect 
that he initially presented to the urology clinic for 
complaints of right flank pain.  An intravenous pyelogram 
revealed a mass on the left kidney.  Ultrasound and CT scans 
showed that the mass was solid.  The options of a radical 
nephrectomy versus a partial nephrectomy were discussed and 
the veteran opted for the partial nephrectomy.  The operation 
was performed on October 12, 1994.  No problems or 
complications were noted.  The veteran's post-operative 
recovery was uneventful, the surgical staples and drain were 
removed, and the veteran was deemed ready for discharge on 
the fifth day.  

While there is no evidence suggesting complications during 
the surgical procedure or an eventful post-operative course 
of treatment, subsequent VA medical records show that the 
veteran was followed for numerous health problems including 
an incisional hernia with pain.  The report of a June 1998 CT 
scan of the abdomen, for example, showed a left flank scar 
with herniation of retroperitoneal fat through the internal 
oblique muscle.  The herniation was noted to be unchanged 
since the last examination.  Subsequent records document that 
the veteran was seen for complaints of pain related to the 
incisional hernia, and that he took Tylenol to control this 
pain.  

A VA examination in December 2001 confirmed additional 
disability as a result of the surgical procedure.  
Specifically, a physical examination of the veteran's abdomen 
revealed a 19 by 9 centimeter protuberance and separation of 
the abdominal rectus muscles accentuated with the veteran 
raising his head from a flat surface.  There was also a 
31centimeter diagonal scar on the left flank with a 28 by 15 
centimeter mass around the incision.  The mass was not tender 
to palpation and was reducible.  The diagnosis, in pertinent 
part, was diastastis recti, more likely than not secondary to 
abdominal obesity and incisional hernia left flank with pain 
secondary to nephrectomy surgery.  

At this point, it is important to acknowledge that a VA 
examiner in November 2007 found no evidence of incisional 
hernia but instead diagnosed diastasis recti due to the 
veteran's morbid obesity.  ("Diastasis recti" is the 
separation of the rectus abdominus muscles away from the 
midline.  Stedman's Medical Dictionary, 27th Edition. (2000))  
The examiner questioned the prior diagnoses and noted that 
"for most people" abdmoninal musculature diastasis was not 
a painful condition.  While the examiner questioned the prior 
diagnoses of incisional hernia, the Board is not free to 
ignore the numerous diagnoses of record.  See Pierce v. 
Principi, 18 Vet. App. 440 (2004).  Similarly, the Board 
cannot ignore the medical evidence showing treatment of 
incisional hernia with Tylenol 4 and other pain-relief 
medications.  For instance VA neurology clinic notes in 2000 
and 2002 note treatment for chronic incisional hernia pain.  
An August 2002 note referenced severe muscle spasm around the 
incision site, while a September 2002 surgical consultation 
note indicated that the "incisional hernia is a complication 
from surgery, not his fault."  An October 2005 letter from 
R.W.B., M.D., a VA Staff Neurologist, indicated that the 
veteran was suffering pain from an incisional hernia as a 
complication from a left nephrectomy operation.  

Based upon this and other probative evidence of record, the 
Board finds that the veteran sustained additional disability 
as a result of the October 1994 VA surgical treatment.  

Merely showing that a veteran received treatment and that the 
veteran has an additional disability, however, does not 
establish cause sufficient to warrant compensation under 
38 U.S.C.A. § 1151.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's additional disability; 
and (i) VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

Here, prior to undergoing the partial left nephrectomy in 
October 1994, the veteran signed a consent form acknowledging 
that he had been advised of the risks associated with the 
surgical procedure.  Specifically, he acknowledged that "the 
nature and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and 
possibility of complications have been fully explained to 
me."  He further acknowledged that "no guarantees have been 
made to me concerning the results of the operation or 
procedure."  While the risk of incisional hernia was not 
specifically mentioned, the Board finds that such omission 
does not negate the effect of the form; that he was advised 
and understood the possible consequences of having such 
surgery.  38 C.F.R. § 17.32 

Moreover, the Board finds persuasive the VA examiner's 
opinion in December 2005, indicating that while it was not 
uncommon to have an incisional hernia following surgery such 
as nephrectomy, there was no evidence in the record showing 
any carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
surgical treatment and care in October 1994.  (The Board also 
notes that the VA examiner in December 2001 found no evidence 
of fault on the part of VA.  The Board is not relying upon 
this opinion, however, since the examiner did not have the 
benefit of review of all of the medical evidence.)  

There is no persuasive medical evidence of record indicating 
otherwise.  The veteran has offered only his own statements 
as evidence that VA was negligent in his medical treatment in 
October 1994.  However, there is no evidence of record that 
the veteran has any medical training or expertise.  To the 
extent that the veteran claims that an incisional hernia was 
caused by the negligence of VA, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board finds that the veteran's statements are 
not probative as to the matter of the VA medical treatment 
being careless, negligent, lacked proper skill, or erred in 
judgment in furnishing medical treatment to him.

In short, the evidence of record indicates that the 
incisional hernia, although regrettable, was not a product of 
negligence of the like on the part of VA, nor was it an event 
not reasonably foreseeable.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
incisional hernia based on VA treatment received in October 
1994 is denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


